Neither section 2, nor any other section, of the act approved September 28, 1915 (Gen. Acts 1915, p. 831), purports to authorize this court to direct, originally, the transfer from the law to the *Page 284 
equity docket of a circuit court a case in which only equity may afford appropriate relief. The practice established by that act contemplates original action in a trial, not an appellate, court; subject, when decided by the trial court, to review by appeal.
The application is denied.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.